IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 24, 2008
                                     No. 07-40841
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

ALFREDO VILLAFUERTE-RODRIGUEZ, also known as Alfredo Rodriguez-
Villafuerte

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:07-CR-290-1


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       In the light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Alfredo
Villafuerte-Rodriguez challenges the constitutionality of 8 U.S.C. § 1326(b)’s
treatment of prior felony and aggravated felony convictions as sentencing factors
rather than elements of the offense that must be found by a jury.                       This
contention is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-40841

235 (1998). See United States v. Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir.
2007), cert. denied, 128 S. Ct. 872 (2008).
      Villafuerte also seeks our remanding for correction of a clerical error in the
judgment, pursuant to Federal Rule of Criminal Procedure 36. The Government
joins this request. This matter is remand for the limited purpose of correcting
the judgment to reflect that Villafuerte was found guilty after a plea of not
guilty. See FED. R. CRIM. P. 36.
      AFFIRMED; REMANDED FOR THE LIMITED PURPOSE OF
CORRECTING CLERICAL ERROR IN JUDGMENT.




                                         2